IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


A.Y. AND BILLIE ANN YOUNT                   : No. 95 EAL 2020
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
JANSSEN PHARMACEUTICALS INC.,               :
JOHNSON & JOHNSON, JANSSEN                  :
RESEARCH & DEVELOPMENT, LLC;                :
EXCERPTA MEDICA, INC., AND                  :
ELSEVIER INC.                               :
                                            :
                                            :
PETITION OF: JANSSEN                        :
PHARMACEUTICALS INC., JOHNSON &             :
JOHNSON, JANSSEN RESEARCH &                 :
DEVELOPMENT, LLC                            :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is DENIED.